IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 20, 2009
                                     No. 09-40065
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

FERNANDO ROSAS-LOPEZ,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:08-CR-644-1


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Fernando Rosas-
Lopez has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967). Rosas-Lopez has filed a response.
The record is insufficiently developed to allow consideration at this time of
Rosas-Lopez’s’s claim of ineffective assistance of counsel; such a claim generally
“cannot be resolved on direct appeal when [it has] not been raised before the
district court since no opportunity existed to develop the record on the merits of

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 09-40065

the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006)
(internal quotation marks and citation omitted). Our independent review of the
record, counsel’s brief, and Rosas-Lopez’s response discloses no nonfrivolous
issue for appeal.   Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.
      Rosas-Lopez’s motion to proceed pro se and for the Anders brief to be
stricken are DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th
Cir. 1998).




                                       2